                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 :
                                         :
                 v.                      :      1:20CR457-1
                                         :
CHRISTOPHER DEAN HALL                    :
                                         :

                               FACTUAL BASIS

      NOW COMES the United States of America, by Matthew G.T. Martin,

United States Attorney for the Middle District of North Carolina, through the

undersigned Assistant United States Attorney, and as a factual basis under

Rule 11 of the Federal Rules of Criminal Procedure, states as follows:

      On April 15, 2020 an online covert employee (OCE) was in a Kik 1 user

group entitled “#dadboyangel” and saw that a user named “chris32033” said

he had sexual intercourse with his son. User “chris32033” claimed his son was

13 years old. User “chris32033” said he was a 35 year old man from the United

States. The OCE sent a private message to user “chris32033” and made several

inquiries regarding his status as a real father and if he was engaging in role

play or fantasy. User “chris32033” responded that the situation with his son

was real and he was not into role play. User “chris32033” also told the OCE

that although he does not have custody of his son, his son visits for two to three


1Kik is a social media platform where users can communicate via chat and send and
receive links, images, and videos.




        Case 1:20-cr-00457-WO Document 16 Filed 12/01/20 Page 1 of 6
weeks in the summer and on certain holidays. The OCE claimed to also have a

young daughter.

      The next day, on April 16, 2020, the OCE chatted with user “chris32033”

again on private messenger on Kik. User “chris32033” asked for a photo of the

OCE’s purported daughter. The OCE sent an image that was not a real child.

User “chris32033” said he showed the image to his own son, who was interested

in having sex with the OCE’s purported daughter. The OCE asked user

“chris32033” if he had any videos in his collection. The OCE specifically told

user “chris32033” that he should not do a search for videos on the internet.

User “chris32033” then sent three videos to the OCE which were reviewed by

FBI Special Agent (SA) Keller. All three videos contained child pornography,

as defined by statute.

      Agents did multiple open source searches for Kik user “chris32033.”

Agents identified the defendant, Chris Hall, as the possible individual using

Kik username “chris32033.” On April 16, 2020, FBI agents served an

administrative    subpoena on Kik Interactive and requested electronic

communication records pertaining to user “chris32033” from March 15, 2020

to April 15, 2020. Kik responded to the subpoena and indicated that the

subscriber of Kik username “chris32033” was listed as “Chris H.” and the email

associated with it was “chris32033@yahoo.com.” Kik indicated that the account

was registered using an iPhone. Between March 15, 2020 and May 15, 2020,

                                      2




        Case 1:20-cr-00457-WO Document 16 Filed 12/01/20 Page 2 of 6
the Kik account for “chris32033” had more than 3,000 generations of Internet

Protocol address “104.188.162.252,” the IP address most frequently used by the

account.

         On May 20, 2020, FBI SA Keller served an administrative subpoena on

AT&T, requesting electronic communications records pertaining to IP address

“104.188.162.252.” AT&T responded to the subpoena and indicated that the

subscriber of IP address “104.188.162.252” was C.B. with address 3015 E.

Wendover Avenue, Greensboro, North Carolina. Social media checks confirmed

that C.B. was roommates with Chris Hall. Further investigation revealed that

Hall was a Visual Arts teacher at Gate City Charter Academy in Greensboro,

North Carolina.

         On May 28, 2020, authorities executed a federal search warrant at Hall

and C.B.’s address at 3015 E. Wendover Avenue in Greensboro. Both Hall and

C.B. were present during the execution of the search warrant. C.B. signed a

consent to search for both his work phone and his personal phone. No images

of child pornography were found on either of these devices.

         Hall was also interviewed during the execution of the search warrant.

Hall      identified    his    email    addresses     as    chris32033@yahoo.com, 2

chris32033@gmail.com,         and   chdesignandphotos@gmail.com,       as well   as

chris32033@icloud.com. Hall identified “32033” as his middle school lunch


2   This is the same email address used to register his Kik account.
                                            3




           Case 1:20-cr-00457-WO Document 16 Filed 12/01/20 Page 3 of 6
number and what he used in several of his social media accounts. Hall signed

a consent to search form for his electronic devices. Hall told investigators that

he had a Kik account, “chris32033,” but that he had deleted it one month prior.

Hall claimed that he deleted the account once he realized people were sharing

child pornography on the platform.

      When FBI SA Keller confronted Hall with his previous conversation with

the OCE, Hall initially claimed he did not remember such a conversation. Hall

then began to say he did in fact remember the conversation but that he was

just “playing along.” Agents reminded Hall it was a crime to lie to federal

agents and Hall then admitted to sharing videos of boys aged 12 and 13 via

Kik. Hall admitted to sharing the three videos of child pornography to the

OCE. Hall admitted he knew the videos were inappropriate and that it was

illegal to share them. Hall stated he knew he would lose his teaching license if

his employer found out about these activities.

      In total, across all devices and accounts, Hall possessed 16 photos of child

pornography classified as bondage/sadomasochism,          120 photos of child

pornography of minors under the age of 12 years old, 105 photos of child

pornography, and 120 videos of child pornography. In total, across all devices

and accounts, Hall distributed four photos of child pornography under the age

of 12, seven photos of child pornography, and ten videos of child pornography.


                                        4




        Case 1:20-cr-00457-WO Document 16 Filed 12/01/20 Page 4 of 6
This the 1st day of December, 2020.

                                      Respectfully submitted,

                                      MATTHEW G.T. MARTIN
                                      United States Attorney


                                      /S/ NICOLE R. DUPRE
                                      Assistant United States Attorney
                                      NCSB #: 41214
                                      United States Attorney’s Office
                                      Middle District of North Carolina
                                      101 S. Edgeworth Street, 4th Floor
                                      Greensboro, North Carolina 27401
                                      Phone: (336) 333-5351
                                      E-mail: Nicole.dupre@usdoj.gov




                                        5




        Case 1:20-cr-00457-WO Document 16 Filed 12/01/20 Page 5 of 6
                         CERTIFICATE OF SERVICE

      I hereby certify that on December 1, 2020, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following:

      Ben Lankford, Esq.



                                      /S/ NICOLE R. DUPRE
                                      Assistant United States Attorney
                                      NCSB #41214
                                      United States Attorney’s Office
                                      Middle District of North Carolina
                                      101 S. Edgeworth St., 4th Floor
                                      Greensboro, NC 27401
                                      Phone: 336/333-5351
                                      E-mail: Nicole.dupre@usdoj.gov




                                         6




        Case 1:20-cr-00457-WO Document 16 Filed 12/01/20 Page 6 of 6
